DETAILED ACTION
This office action is in response to the amendment filed on 10/26/2022. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s arguments with respect to claims 1, 6 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is deemed necessary for several of applicant’s arguments since

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chono (US 2007/0171978) in view of Jeong (US 2018/0160113).

Regarding claim 1, Chono discloses the following claim limitations: A method in an encoding device for encoding at least one image frame, the method comprising: providing intra-frame prediction by generating a predicted block from reconstructed pixels for a block of current pixels, (Chono, paragraph 28 discloses an image encoding apparatus for dividing an image frame into a plurality of pixel blocks… and performing intra-frame prediction in a spatial domain on each said divided pixel block using adjacent pixels reconstructed),
and encoding the block of current pixels of the image frame using the predicted block of reconstructed pixels (Chono, paragraph 8 discloses In intra-frame prediction, a current block to be encoded is predicted in a pixel space with reference to a current image frame to be encoded and an image frame reconstructed in the past whose display time is the same).
Chono does not explicitly disclose the following claim limitations: by predicting pixel intensities for pixels in the predicted block based on a detected spatial pattern of pixel intensity differences among a plurality of spatially neighboring reconstructed pixels to the block of current pixels.
	However, in the same field of endeavor Jeong discloses more explicitly the following: by predicting pixel intensities for pixels in the predicted block based on a detected spatial pattern of pixel intensity differences among a plurality of spatially neighboring reconstructed pixels to the block of current pixels (Jeong, paragraph 137 discloses Intra prediction (intra prediction) is a prediction technique using spatial correlation. It refers to a method of predicting a current block using reference pixels of blocks that are reconstructed by being previously encoded and decoded in the current picture. In other words, the intra prediction can use the brightness (i.e. intensities) value reconstructed by prediction and reconstruction as a reference pixel in the encoder and the decoder).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Chono with Jeong to intra prediction method of Chono with utilizing pixel intensities and spatial correlation for prediction.
	The reasoning being for performance improvement of image processing, particularly image encoding or image decoding (Jeong, paragraph 3).

	Regarding claim 2, Chono and Jeong discloses the method of claim 1 further comprising: providing inter-frame prediction by generating the predicted block from reconstructed pixels for the block of current pixels, based on a detected temporal pattern of pixel intensity differences among temporal blocks of pixels in temporally neighboring reconstructed frames corresponding to a candidate motion vector of the block of current pixels; and producing predicted blocks for a reconstructed frame based on the determined pattern of pixel intensity difference among temporally neighboring frames (Jeong, paragraph 137 discloses Intra prediction (intra prediction) is a prediction technique using spatial correlation. It refers to a method of predicting a current block using reference pixels of blocks that are reconstructed by being previously encoded and decoded in the current picture. In other words, the intra prediction can use the brightness (i.e. intensities) value reconstructed by prediction and reconstruction as a reference pixel in the encoder and the decoder; in addition paragraph 141 discloses a motion prediction is performed to find a optimal prediction block from reference pictures t−1 and t−2 which are encoded earlier. In order to perform accurate prediction, an interpolation process is performed based on a structure in which at least one sub-pixel is arranged between two adjacent pixels, the optimal prediction block is found, and then a motion compensation is performed, thereby finding resulting prediction block).

	Regarding claim 6, Chono and Jeong discloses an apparatus for encoding at least one image frame comprising: a block-based predictor operative to provide intra-frame prediction by: generating a predicted block of reconstructed pixels for a block of current pixels (Chono, paragraph 28 discloses an image encoding apparatus for dividing an image frame into a plurality of pixel blocks… and performing intra-frame prediction in a spatial domain on each said divided pixel block using adjacent pixels reconstructed),
 by predicting pixel intensities for pixels in the predicted block based on a detected spatial pattern of pixel intensity differences among a plurality of neighboring reconstructed pixels to the block of current pixels (Jeong, paragraph 137 discloses Intra prediction (intra prediction) is a prediction technique using spatial correlation. It refers to a method of predicting a current block using reference pixels of blocks that are reconstructed by being previously encoded and decoded in the current picture. In other words, the intra prediction can use the brightness (i.e. intensities) value reconstructed by prediction and reconstruction as a reference pixel in the encoder and the decoder),
and encoding a block of pixels of the image frame using the predicted block of reconstructed pixels (Chono, paragraph 8 discloses In intra-frame prediction, a current block to be encoded is predicted in a pixel space with reference to a current image frame to be encoded and an image frame reconstructed in the past whose display time is the same).

	Regarding claim 14, Chono and Jeong discloses an apparatus for decoding an encoded image frame comprising: a block-based decoder operative to: receive a stream of encoded video; and decode an encoded block of pixels that is encoded using a predicted block of reconstructed pixels that includes predicted pixel intensities for pixels in the predicted block based on a detected spatial pattern of pixel intensity differences from neighboring reconstructed pixels (Chono, paragraph 28 discloses an image encoding apparatus for dividing an image frame into a plurality of pixel blocks… and performing intra-frame prediction in a spatial domain on each said divided pixel block using adjacent pixels reconstructed; in addition Chono, paragraph 8 discloses In intra-frame prediction, a current block to be encoded is predicted in a pixel space with reference to a current image frame to be encoded and an image frame reconstructed in the past whose display time is the same; in addition Jeong, paragraph 137 discloses Intra prediction (intra prediction) is a prediction technique using spatial correlation. It refers to a method of predicting a current block using reference pixels of blocks that are reconstructed by being previously encoded and decoded in the current picture. In other words, the intra prediction can use the brightness (i.e. intensities) value reconstructed by prediction and reconstruction as a reference pixel in the encoder and the decoder). 

	Regarding claim 15, Chono and Jeong discloses the apparatus of claim 14 wherein the block-based decoder is operative to: receive data indicating that a spatial pattern of pixel intensity differences was used to encode the encoded video; and decode the encoded block of pixels based on the data (Jeong, paragraph 137 discloses Intra prediction (intra prediction) is a prediction technique using spatial correlation. It refers to a method of predicting a current block using reference pixels of blocks that are reconstructed by being previously encoded and decoded in the current picture. In other words, the intra prediction can use the brightness (i.e. intensities) value reconstructed by prediction and reconstruction as a reference pixel in the encoder and the decoder).

	Regarding claim 16, Chono and Jeong discloses the apparatus of claim 15 wherein the block-based decoder is operative to perform intra-prediction based decoding by: predicting pixels for a decoded block of reconstructed pixels, based on a detected spatial pattern of pixel intensity differences among a plurality of neighboring reconstructed pixels of a reconstructed frame in a spatial direction that is identified by a decoded intra-prediction mode; and outputting the decoded block (Jeong, paragraph 137 discloses Intra prediction (intra prediction) is a prediction technique using spatial correlation. It refers to a method of predicting a current block using reference pixels of blocks that are reconstructed by being previously encoded and decoded in the current picture. In other words, the intra prediction can use the brightness (i.e. intensities) value reconstructed by prediction and reconstruction as a reference pixel in the encoder and the decoder; in addition paragraph 141 discloses a motion prediction is performed to find a optimal prediction block from reference pictures t−1 and t−2 which are encoded earlier. In order to perform accurate prediction, an interpolation process is performed based on a structure in which at least one sub-pixel is arranged between two adjacent pixels, the optimal prediction block is found, and then a motion compensation is performed, thereby finding resulting prediction block).

	Regarding claim 17, Chono and Jeong discloses the apparatus of claim 16 wherein the decoder is further operative to perform inter-prediction based decoding by: generating a plurality of reconstructed temporally neighboring frames corresponding to a motion vector; determining whether blocks of pixels in the temporally neighboring reconstructed frames corresponding to the motion vector have a pattern of pixel intensity differences among the blocks from temporally neighboring frames; and producing predicted blocks for a reconstructed frame based on the determined pattern of pixel intensity difference among temporally neighboring frames in a temporal direction that is identified by a decoded motion vector (Jeong, paragraph 137 discloses Intra prediction (intra prediction) is a prediction technique using spatial correlation. It refers to a method of predicting a current block using reference pixels of blocks that are reconstructed by being previously encoded and decoded in the current picture. In other words, the intra prediction can use the brightness (i.e. intensities) value reconstructed by prediction and reconstruction as a reference pixel in the encoder and the decoder; in addition paragraph 141 discloses a motion prediction is performed to find a optimal prediction block from reference pictures t−1 and t−2 which are encoded earlier. In order to perform accurate prediction, an interpolation process is performed based on a structure in which at least one sub-pixel is arranged between two adjacent pixels, the optimal prediction block is found, and then a motion compensation is performed, thereby finding resulting prediction block).

	Regarding claim 20, Chono and Jeong discloses the apparatus of claim 17 wherein the block-based decoder is operative to: receive data in the encoded video indicating a type of pixel intensity difference pattern that was used to encode data; and use the indicated type of pixel intensity difference pattern for prediction of pixel data in a reconstructed frame when decoding the encoded video (Jeong, paragraph 137 discloses Intra prediction (intra prediction) is a prediction technique using spatial correlation. It refers to a method of predicting a current block using reference pixels of blocks that are reconstructed by being previously encoded and decoded in the current picture. In other words, the intra prediction can use the brightness (i.e. intensities) value reconstructed by prediction and reconstruction as a reference pixel in the encoder and the decoder).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chono (US 2007/0171978) in view of Jeong (US 2018/0160113) and in further view of Lim (US 2014/0112392).

	Regarding claim 4, Chono and Jeong discloses the claimed invention as outlined above in claim 1.
	Chono and Jeong do not explicitly disclose the following claim limitations: comprising outputting data for a decoder indicating that an intensity difference pattern prediction operation was used in the encoding process.
	However, in the same field of endeavor Lim discloses more explicitly the following:
outputting data for a decoder indicating that an intensity difference pattern prediction operation was used in the encoding process (Lim, paragraph 63 discloses inserts a value of a flag included in a slice header of encoded data to indicate a performance or nonperformance of a full block brightness compensation. When the value of the flag included in the slice header indicates the performance of the full block brightness compensation i.e. intensity difference pattern).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Chono and Jeong with Lim to create the system of Chono and Jeong as outlined above with indicating a performance or nonperformance of a full block brightness compensation.
The reasoning being is to improve coding efficiency when applying weighted prediction to the majority of images without noticeable brightness changes (Lim, paragraph 7).

Allowable Subject Matter
Claims 3, 5, 7-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481